tcmemo_1999_327 united_states tax_court keith lee wilson petitioner v commissioner of internal revenue respondent docket no filed date keith lee wilson pro_se jason m silver for respondent memorandum findings_of_fact and opinion jacobs judge pursuant to a notice_of_deficiency dated date respondent determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number on date petitioner filed a petition placing years through at issue on date respondent filed a motion to dismiss for lack of jurisdiction and to strike years and on the ground that no deficiencies in taxes for those years had been determined and years and on the ground that the petition with respect to those years was untimely those years were the subject of a notice_of_deficiency dated date petitioner conceded that a notice_of_deficiency had not been issued for years and and therefore respondent's motion to dismiss those years for lack of jurisdiction was appropriate however petitioner maintained that dismissal for years and should be based on the ground that the date notice_of_deficiency was not sent to his last_known_address we agreed with petitioner's position on the last_known_address issue see wilson v commissioner tcmemo_1997_515 we issued an order on date dismissing years and on the ground that no notice_of_deficiency for those years had been issued and years and on the ground that the notice_of_deficiency for those years was invalid petitioner now seeks refunds for in the amount of dollar_figure and in the amount of dollar_figure federal income taxes the parties stipulated for petitioner made estimated_tax payments of dollar_figure and a remittance of dollar_figure included with petitioner's request for an extension of time to file his return petitioner's tax_liability is dollar_figure and no additions to tax are due for petitioner made payments through withholdings totaling dollar_figure petitioner's tax_liability is dollar_figure and no additions to tax are due and for there is no deficiency additions to tax or overpayment the unresolved issues are the amount of overpayment for whether there is a deficiency or overpayment for and whether the statutorily imposed time limitations of sec_6511 and sec_6512 preclude petitioner from obtaining refunds for years and if an overpayment exists for all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference background at the time petitioner filed his petition he resided in pacific palisades california in petitioner received a juris doctorate from ucla he subsequently took graduate tax courses at new york university school of law but did not receive a degree since graduating from law school petitioner has practiced law in california at the time of trial he worked out of his home and was affiliated with several santa monica law firms working in the area of financial mergers and acquisitions federal_income_tax return on date petitioner filed his federal_income_tax return electing to have a dollar_figure overpayment for such year applied to his tax_return tax_year petitioner made estimated_tax payments of dollar_figure each on april june and date on date petitioner requested an extension of time to date to file his tax_return and remitted dollar_figure therewith petitioner did not file a return accordingly on date the internal_revenue_service irs filed a substitute return for petitioner based on payor information documents on date the irs made a tax_assessment for the year in the amount of dollar_figure the irs applied the dollar_figure overpayment from to petitioner's tax_liability the internal_revenue_service credited dollar_figure to petitioner's then wife's account and dollar_figure to petitioner's account tax_year for his tax_year petitioner made two estimated_tax payments of dollar_figure each on june and date on date petitioner requested an extension of time to date to file his tax_return and remitted dollar_figure therewith petitioner did not file a return on date the irs filed a substitute return for petitioner based on payor information documents the parties have stipulated that petitioner's tax_liability for is dollar_figure no overpayment from was applied to petitioner's tax obligation the dollar_figure dollar_figure estimated_tax payments plus dollar_figure remitted on date was noted on the irs records for petitioner but was not applied to his tax obligation tax_year on date petitioner made a dollar_figure estimated_tax payment toward his tax_year on date petitioner requested an extension of time to file his return and remitted dollar_figure therewith on date the irs filed a substitute return for petitioner on date the irs received a return from petitioner on date the irs made a dollar_figure tax_assessment for tax_year on date respondent received petitioner's return the return reflected a dollar_figure overpayment to be applied to petitioner's tax_liability however the amount of the overpayment was based on a computational error the correct amount of the overpayment is dollar_figure tax_year petitioner did not file a return accordingly on date the irs filed a substitute return for petitioner the dollar_figure overpayment from was applied to petitioner's tax_liability on date the irs made a dollar_figure tax_assessment for the irs gave petitioner credit for dollar_figure in withheld taxes petitioner elected to receive a refund in the amount of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure with regard to which was mailed to petitioner on date with interest tax_year on date petitioner requested an extension of time to date to file his return petitioner did not file a return on date the irs filed a substitute return for petitioner from payor information documents petitioner's tax_liability for is dollar_figure for petitioner paid dollar_figure in withheld income taxes notice_of_deficiency in the notice_of_deficiency mailed on date respondent determined that petitioner failed to file returns for and and is liable for deficiencies and additions to tax for those years in amounts stated earlier the notice_of_deficiency is based upon the substitute returns and the deficiency computations are based upon the allowance of the standard_deduction and one personal_exemption opinion as a consequence of the parties' stipulations with respect to the only disputed years are and petitioner contends that he is entitled to refunds for both of these years respondent agrees that petitioner would be entitled to a refund for but for the expiration of the period of limitations however respondent disagrees with the amount of overpayment petitioner claims for respondent maintains that petitioner is not entitled to a refund but rather owes taxes the task before us has been rendered more difficult because of the existence of computational errors and other mistakes in respondent's records regarding petitioner's tax years and the incoherent manner in which petitioner presented the facts nevertheless we are able to ascertain from the record sketchy as it is that petitioner overpaid his taxes and underpaid his taxes for the parties stipulated that petitioner made estimated_tax payments of dollar_figure and remitted dollar_figure with his request for an extension of time to file his return and petitioner's tax_liability is dollar_figure petitioner contends that in addition to the dollar_figure he sent to the irs he is entitled to the benefit of overpayments from prior years totaling dollar_figure for which he was not properly given credit resulting in an aggregate overpayment of dollar_figure for tax_year petitioner contends that he had a dollar_figure carryover payment from for which he was not properly given credit consequently petitioner claims he is entitled to a dollar_figure refund for dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure pursuant to sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us an on brief petitioner stated that he is due a refund for in the amount of dollar_figure but made a dollar_figure mathematical mistake we are unable to ascertain how petitioner determined the dollar_figure carryover payment on brief petitioner making another mathematical mistake stated that his refund should be dollar_figure overpayment is the excess of the amount of tax that has been paid over the amount of tax that is properly due see eg 109_tc_125 affd without published opinion 172_f3d_859 3d cir however where as here the taxpayer failed to file or tax returns before the notice_of_deficiency was mailed our jurisdiction with regard to claimed refunds is limited to taxes paid during the 2-year period prior to the date the notice_of_deficiency was mailed see sec_6511 b b 516_us_235 sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever period expires later sec_6511 also expressly provides that if no return is filed the claim must be filed within years from the time the tax was paid sec_6511 provides limitations on the amount of any credit or refund as follows sec_6511 limitations on credit or refund limit on amount of credit or refund -- a limit where claim filed within year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within continued continued 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed sec_6512 limits the amount of the credit or refund as follows sec_6512 limitations in case of petition to tax_court limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency-- which had not been disallowed i before that date continued 112_tc_247 hart v commissioner tcmemo_1999_186 james v commissioner tcmemo_1999_160 the notice_of_deficiency concerning petitioner’s tax_year was mailed on date and petitioner did not file a return by that date as a result petitioner’s claimed refund is limited to the amount of taxes he paid in the years prior to date in petitioner made estimated_tax payments of dollar_figure which are deemed to have been paid as of date see sec_6513 in addition petitioner remitted dollar_figure with his request for an extension of time to file his tax_return for purposes of resolving disputes as to whether a claim_for_refund is time barred under sec_6511 we must determine whether continued ii which had been disallowed before that date and in respect of which a timely suit_for_refund could have been commenced as of that date or iii in respect of which a suit_for_refund had been commenced before that date and within the period specified in sec_6532 although sec_1282 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 amended sec_6512 in response to the result in 516_us_235 this amendment is inapplicable to the instant proceeding because the amendment applies to claims for credit or refund for taxable years ending after date petitioner is deemed to have filed his refund claim on date the date the notice_of_deficiency was mailed see sec_6512 the remittance in question is a payment of tax or a deposit in the instant case there is no evidence in the record to indicate petitioner intended either the dollar_figure in estimated_tax payments or the dollar_figure remittance included with his request for an extension of time to file his tax_return to be anything other than that which it purports to be namely a payment against petitioner's tax_liability cf 100_tc_191 moreover we are mindful that an appeal in this case lies with the u s court_of_appeals for the ninth circuit which in 141_f3d_1306 9th cir stated that as a matter of statutory construction a remittance with a request for an extension of time to file a tax_return constituted a tax payment not merely a deposit consequently the court_of_appeals held that the limitations_period for seeking a refund of taxes paid in ott began to run at the time of remittance id pincite a similar holding is required in this case see 54_tc_742 affd 445_f2d_985 10th cir to summarize petitioner's claimed overpayment for is time barred see commissioner v lundy supra with regard to petitioner had dollar_figure in withheld income taxes which is deemed to have been paid on date see sec_6513 the parties have stipulated that petitioner's tax_liability is dollar_figure thus petitioner is liable for the difference or dollar_figure in reaching our holding herein we have considered all of petitioner's arguments we conclude each of them is without merit to reflect the foregoing and the stipulations of the parties a decision will be entered that for and there are no deficiencies additions to tax or overpayments and for there is a deficiency in tax in the amount of dollar_figure but no additions to tax assuming arguendo an overpayment for exists as contended by petitioner such overpayment is barred by the statute_of_limitations pursuant to sec_6511 b and b b as discussed above with regard to
